?(,-2>6>^o7

Mr.    Kendrick       Earl    Edwards


                                                     lOTlO^S D1
James    V.    Allred Unit

2101    FM    369    N.

Iowa    Park/       Texas    76367

1/22/15


To:    Mr.    Abel    Acosta/    Clerk*

Re: Motion for Rehearing/ Rehearing Enbanc.
Writ    No.




Dear Mr. Acosta/ Sir enclosed is my Motion for Rehearing/and or

Rehearing Enbanc. Please submitt .to the Honorable justices.

Thank you for your time and speedy response.




                     JAN29 2M

                                          Truly yours,                    k _

                                          Mr.   Kendrick   E.   Edwards




CC:> FileU
                                IN   THE   COURT    OF


                                CRIMINAL        APPEALS


                                      OF   TEXAS




EX   PARTE                                 §             WRIT   NO   .ll,<3>fcc/-Q7
KENDRICK     EARL   EDWARDS                §

                                           §



                      APPLICANT'S      MOTION     FOR    REHEARING

                              AND    REHEARING     ENBANC




Comes Now Kendrick Earl Edwards,               hereinstyled Applicant files this

motion for rehearing          and rehearing enbanc to wit:


                                        ART.I.


The justices have through their denial without a written order is

manifest injustice and against the courts own case law in well es

tablished opinions. In the overall review there is a meritorious

Suffiency of the -evidence claim^-The review of the Court should

have been in line with Jackson v. Virginia {Citation omitted) as

outlined and enuciated in Brooks v.               State/    3234S.W.3d 893(Tex.Cr.

App. 2010). In the instant cause, the sole issue for the jury to

rule upon was the quality of edvidence presented. This was a he -•

said she said case involving and alleged armed robbery with the

evidence except the complainant's testimony that Applicant and a

female co-defendant robbed him at gunpoint. The only evidence that
the State produced was credit card and drivers license belonging
to the complainant that was found during an illegal search and
seizure of the Applicant's uncles car wheirevconsent was given
                                           1.
MOTION   CONT:


during a custodial interrogation while Applicant was handcuffed

on the ground for two-hrs. Said evidence if any only tend to show

that complainant was in said vehicle at some point and by its very

nature did not point to an alleged robbery. It is no longer permis

sible merely to qoute     the Jackson standard;and then turn around and

apply the Thompson no evidence standard as the Court hasrhistorically

done.    Legal sufficiency in criminal cases is judged by the quality,:_

not the quantity,    of evidence supporting the accuracy of the verdict.

Legal sufficiency of the evidence is "such evidence,,-in character,

weight, or amount, as to legal justify the judicial or official action

demanded,"    in criminal cases,   only that evidence which is sufficient in

character, weight, and amount to justify a factfinder in concluding that

every element of the offense has been proven beyond a reasonable doubt

is adequate to support a conviction. This case has not met :that burden

of proof. There is no higher burden of proof in trial criminal-or civil,

and there is no.higher standard of appellate review than the standard

mandated by Jackson,    all civil burdens of proof and standards of appel

late review are lesser standards than that mandated by Jackson indeed,

the Supreme Court explicitly held in fie Winship/ that a juvinile could

not constitutionally be adjudicated under the civil standards of proof

(or appellate review) of preponderance of the evidence. The Court noted

that "preponderance test is susceptible to the misinterpertation that

calls for the trier of fact merely to perform an abstract weighing of

the evidence in order to determine which side has porduced the greater

quantum,.without .regard to its effect in convincing his mind of the

truth of the proposition asserted." As Justice Harlen explained in his
re winship concurrance, although "the phrases       'preponderance of the
evidence'    and proof beyond a reasonable doubt'   are quantitatively impre
cise, they do communicate to the fact finder different notions concern
ing the degree of confidence he is expected to have in the correctness
                                    2.
Motion   Cont:


of his factual conclusions." Justice Harlen noted that       "[t]he
preponderance    .test has been criticized,   justfiably in my veiw, when
it is read as asking the trier of fact to weigh in an objective sense
the quantity of evidence submitted by each side rather than asking
him to decide what he believes most probably happened."       Indeed,   that
is precisely why the standard of proof and review in criminal cases has
been expressed, not by the quantity of evidence produced or how it might
be weighed when veiwed neutrally, but rather by the quality of the evi
dence and the level of certainty it engenders in the fact finders mind.
Legal sufficiency of the. evidence in criminal proceeding may be divided
into two zones: evidence of such sufficient strength, character, and
credibility to engineer certainty beyond a reasonable doubt in a reason
able factfinder's mind, and evidence that lacks that strenght.
Appellate review of a jury's verdict of criminal conviction focuses
society on the either "character of evidentiary sufficiency because a
defendant is entitled to an acquittal if the evidence lacks that strength.
Traditionally Texas Appellate courts have employed a five-zone review of
civil verdicts when the burden of proof at trial is that of "perponderance
of the evidence," in much cited law review of his article, Justice Calvert
distinguished those five zones and defined them. Zone 1 is the "no evidence"
zone, similar to the old legal sufficiency standard rejected by the Supreme
Court in Jackson for criminal cases. "No evidence" challenge by the party
without the burden of proof in a civil case my be sustained only when;
there is a complete lack of evidence of some element of a claim or defense;
Therea is a complete lack of evidence of some element of a claim or
defense; The evidence offered at trial is inadmissible under the rules
of law of evidence and thus cannot be.given any evidentiary value on
appeal; There is no more than a "mere scintilla" of evidence to prove
some essential fact of either claim or defense;     or,   The evidence conclu
sively demonstrates the opposite of the essential fact, if the appeallate
court finds "no evidence" to support the verdict, the evidence is legally
insufficient, and the opponet is entitled a judgment in his favor as a
matter of law. Because the case is     is rift with ineffective assistance
of counseU claims in both the pre-trial proceedings trial-proceedings          and
post-trial proceedings allowing these errors enuciated in collateral
reveiw. The Courts-have ignored Applicant's claims and said, cause has
not been adjudicated on the merits.


                                  3.
                             ART.II.

Because of the complete breakdown of the the fair-cross section
requirement of the jury selection process, Applicant has not
had a fair and impartial trial. The response by the State is ludicrous
and without any merit, because is has no comparison and is^an::attempt
to justify a breakdown in the system that is inherent and is not an
accurate breakdown of population in FT. Bend County. The array that
was generated was predominately white older and shared the same socio/
economical status as complainant. The State did not disprove that there
was a complete breakdown of the jury process when the array's could not
be filled.:.;n Court officers were directed to go in the street and conduct
a round up, and this allowed foreigners, as well as citizens outside of
Ft .-Bend County. The complete failure of the the Court to address this
in an analytical fashion gives rise to the proposition that the claims
of Applicant was never adjudicated on the merits. There is a complete
breakdown of the jury system not only in Ft. Bend County but the manner
and means by which counsel do not address this critical issue results in
such a fundamentally weak case by its inception is made firm just by
the fact that the jury is inherently prejudiced andrbias and dont share
the same race as the defendant. This error has been addressed and cited
in numerous cases throughout this land. Texas for the most part relies
on juries of this nature for thisainsures that the conviction rate will
be higher for Blacks and Hispanic defendants. "Because the State nullifies
'preponderance of evidence doctrine';and relies on the fact that inherent
prejudices will win the day for them. It must be remembered that only
evidence offered of an armed robbery was complainant's testimony, and
all other evidence that was offered did not support an armed robbery
but was supposition. So when taking into the fact of what the jury
believes as the factfinder and the quality of the evidence and the racial
composition and what was decided as ultimate fact, the State did not meet
this burden of proof, but relied on composition of the jury that will
convict on a mere scintillia of evidence..-The .Court is completely direlect
of its duty by upholding such a shoddy case, that by right should not
have survived arraingment! Because of the fatal flaws of inherent in the
system Applicant should never have been brought to trial, let'alone
found guilty.
MOTION    C0NT:




                                         ART.III.




Applicant complains that the Court erred in not adjudicating the
cause on    its merits,      because of Applicant complaining that he was
subjected to Custodial Interrogation by said officer which rendered
consent to search vehicle involuntary.                   Furthermore,        the Court erred
insomuch that it was revealed through State's witness that said
vehicle was the sole property of Applicant's uncle who had the great
er right to said property,           and Applicant who was only a vistor to
uncle's house had no right to consent to search of said property.-
It was revealed at trial, that Applicant was stopped for driving-with
Windows too Darkly Tinted-by two Houston Police officers.                          Detective Har-
grave who is Ft.       Bend County officer whom was following Applicant,                       out
side his jurisdiction informed the two officers that he wanted too
search the vehicle for weapons.             Placeing Applicant in restriants and
for two hours rummaged through car'on a fishing expedition.
It was testified from same detective -.that he                    accosted Applicant at
another place        and gathered the same evidence in a previous trial,                       and
such inconsistent testimony suggest that there is a great discrepency
as to where exactly he retrived said evidence used at                         trial. The later
being that said vehicle was behind a locked gate on Applicant's uncle's
property whom Applicant could not have given consent and such said
evidence not only in this trial would have been effected by the illegal
search    and    seizure,   but   also   under    the    Fruits   of   the   Poisionous    Tree

Doctrine. See Record (Vol.3 pg.126, 1-9,,pg.127, 1-25,                         pg.128, 25, pg.129,
1. Refrence previous Causes 39,701 and 39,7.02.
The numerous case law cited in relation edvidence gathering and it's
admissibility in every State of the Union is striaght. forward and gives
the courts the oppertunity to correct wrong doing by the factfinder, as
well.as Applicant's counsel who fail to suppress such edvidence.
What makes this of such prominate importance is;                       Said detective testified
in previous trial that he accousted Applicant while driving down the
street,    and    in this   trial   said   he    found   him   at an address      4203    Eieldveiw

Court.    The consent form was signed by two Houston police officers,                        and

said detective said he discovered evidence from three cases at that time.
MOTION   CONT:

                                           ART.IV.



Applicant complains of Ineffective assistance of counsel from the
inception of this case.             Applicant's counsel failed to file for direct
appeal after trial,              forcing Applicant to file for out of time appeal.
In which this Court granted.               Futhermore, with the fact that said counsel
abandoned Applicant and court had ordered counsel to file an affidavit
and said counsel refused to file within a timely fashion.                         Said affidavit
was not filed until Xj months after due date in comtempt of court order.
Applicant filed motion to take counsel on vior dire for failure to file
affidavit      as    well   as    insufficient     affidavit    in accordance     with   Ex Parte

Lopez/ & Meza v. State (Citation Omitted), when counsel filed affidavit
it was equ'i.va'lerit to a third graders work. For once the trial judge recused
himself there was no meaningful oppertunity to conduct a first hand know
ledge of the actions of the counsel, but also no meaningful recollection
of the hard facts in the case,                espicially the counsel's blantent errors
and comtempt of court. Said counsel's affidavit on its face is insuffici
ent and should have been rejected by the court.


                                            ART.V.

Applicant complained that the incorporation of the instant cause into
causes 39,701         &   39,702 renders      Causer"   same    transaction same scheme as

defined as outlined in Penal Code § 3.01. Such incorporation renders
art. 42.08 T.G.C.P.              unconstitutional for purposes of stacked sentences.
Applicant contends that during the trial of Causes 39,701 & 39,702 the
instant cause was incoroprated in its entirety. Such incorporation was
a full blown trial on the merits and not used for extraneous purposes
but as a tactic by the State to gain a tactical advantage over Applicant.
In Violation of the Due Process Clause as embodied by the 14th Amendment,
and the Equal Protection Clause of the 6th Amendment.                          Applicant complains
that Texas R. of Evid./              404(b)   as articulted in art. 37.07lTiC.C.P.
Same Transaction            Contextual     Evidence   renders    art-   3.01   unconstitutional

and   should    be    relieved      of   stacked   sentence.


                                            ART.VI.

Applicant complains that the legitimacy of the recusal of judge Vaseck
should have been adjudicated on the merits when he had first han.d
knowledge of lowering the quantum of proof necessary to convict.

Allowing the State's attorney and Applicant's counsel to conspire to
                                              6.
MOTION   CONT:


to allow Applicant's counsel to abandon his client in the most important
phase ofhthe trial. Knowing that said detective was about to give
purjured testimony and before testimony agreed to not cross-examine:': said
detective   on   none   of   the   events   that   would   have     circumvented      the   State's

case. Also by not prperly investigatingithe case, not interveiwing
potential witnesses. These are just a few of the litanies that the court
officer's engaged in circumvention of the U.S.                    Constitution,       Texas Const.,
T.C.C.P.,   T.R. Evid.,       & Tex.   Pen.   Code.   -.pp. ..;.:, ,::


                                        CONCLUSION

Applicant urges the Court for a rehearing enbanc and/oE'E-ehearing
to redress the grievances and the manifest injustice as the fundal-
mental unfairness,       and the circumvention of Applicant's Constitutional
pr6visi>ons;b.d:th State and federal.         Because of the complexity of the
issues the inherent and ahtiquted method of calling up array's that
are bias from the racial composition and State's response was wholesale
inadequate. Because it only did a.:, pusedo analogy of 43 jury members
that does not represent a full array and no analogy of the county at
large was submitted in comparison to array called up.                       Such rendering of
State's response is not adequate and does not begin to satisfy the criti-
rea of Taylor v. Louisiana/. 95 S. Ct. 692 and its progeny. There was a
complete breakdown of our adversairal system of justice and the Court
should by just justice order a rehaering in this most sensitive cause.


                                            PRAYER

Applicant prays that the Court grant him a rehearing or rehearing
enbanc and all relief requested herein and any relief the Honorable
Justices deems just and necessary.


Signed this 22nd Day of Janurary,             2015.




Judge Presiding

                                                           Respectfullyvsubmitted,
                                                           By:
                                                                  U£0£
                                                           Kendrick
                                                                         hjflcfrf^nsido
                                                                          Earl    Edwards
                                                           Pro/se
                                                           2101 FM       369 N.
                                                           Iowa Park,      Texas 76367